Citation Nr: 1547170	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for status post right biceps strain.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1972.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claim was last remanded by the Board in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran has stated that he experiences pain in his right bicep and numbness in his fingers that he maintains due to nerve damage that is related to his service-connected right bicep disability.  See September 2012 VA Form 9.  He argues that he has not received a proper evaluation by VA examiners to determine the etiology of his nerve problems.  

In January 2011, the Veteran was afforded a VA examination concerning his claim.  The Veteran reported that he developed bilateral carpal tunnel syndrome and has symptoms of numbness of the ulnar side of the right hand for the last few years.  The examiner diagnosed status post right biceps strain in 1972 with normal examination and normal function.  He also diagnosed cubital tunnel syndrome and opined that this condition was unrelated to the injury that the Veteran sustained to his right biceps.  The examiner then went onto say that he could not explain how a healed injury of the right biceps can cause compression at the elbow groove.  The Veteran's claim was remanded for a new VA examination in December 2013 because the Board determined that the examiner's opinion failed to provide a basis for his opinion that the Veteran's current symptoms were not related to his service-connected disability.

The Veteran was afforded a new VA contract examination in January 2014.  The examiner noted the Veteran's complaints of pain and numbness.  He also noted the Veteran's past diagnosis of carpal tunnel syndrome and a release performed in 2008 to treat this condition.  However the examiner did not address the Veteran's contentions that he was suffering from a neurological condition of his right arm that was associated with his service-connected right bicep condition.  As such, the issue was remanded to obtain an addendum opinion to ask the examiner whether the Veteran had an associated neurological disability related to his right bicep.

In a February 2015 statement, the examiner who performed the January 2014 examination stated it was less likely than not (less than 50 percent probability) that the Veteran currently had any neurological conditions that were the result of his service-connected right bicep disability.  In support of this conclusion, the examiner stated that while the Veteran's lay reports were acknowledged, his November 1972 separation examination report did not suggest symptoms related to his right arm injury, which the examiner stated suggests there was no chronicity of the condition.  Further, the examiner stated there was insufficient objective evidence to suggest the Veteran had any neurological condition as a result of his service-connected right biceps condition.

In a March 2015 deferred rating decision, the RO returned the examination report to the VA contract examiner and requested the examiner perform an electromyogram (EMG) test and to again offer an opinion on whether the Veteran suffers from a neurological condition that was the result of his service-connected right bicep.

In a July 2015 statement, the VA contract examiner noted that "per contract, the [contract examiner] is not authorized to perform the EMG testing."   The examiner then essentially went on to restate his earlier opinion that it was less likely than not that the Veteran suffered from a neurological condition associated with his service-connected right bicep.  

Remand is yet again necessary to provide the Veteran with an adequate VA examination and opinion regarding whether he has any associated neurological disabilities related to his right bicep disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the nature and severity of his service-connected biceps strain.  The Veteran should also be provided an examination to determine the severity and etiology of any associated neurological disorder of the right upper extremity.  All appropriate tests or studies (to include EMG tests) should be accomplished, and all clinical findings should be reported in detail. The examiner is requested to set forth all manifestations of the Veteran's right biceps disability, to include any muscle and neurological impairment.  Range of motion of the right upper extremity should be expressed in degrees and the examiner should address such factors as the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.

The examiner must comment on whether the Veteran suffers from any neurological conditions as a result of his service-connected right bicep condition.  In providing this comment, he must address the Veteran's lay contentions that he experiences burning in his right hand and fingers as a result of the bicep injury and perform any diagnostic testing in order to properly evaluate the Veteran's claims.  For any opinion expressed, the examiner must provide a complete and detailed rationale that addresses both these diagnostic test results and the Veteran's claims.

2.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




